DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JEFFREY FRANKLIN KALLAS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2083

                           [October 17, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432012CF001089A.

  Jeffrey Franklin Kallas, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.